Citation Nr: 9932021	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  97-10 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether an overpayment of compensation benefits was 
properly created for the period of January 1, 1980 to June 
30, 1995, based on dependency benefits paid for the veteran's 
former spouse, Betty.  

2.  Entitlement to waiver of recovery of an overpayment of 
compensation benefits related to dependency benefits paid for 
the veteran's former wife, Betty. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to March 
1972.

This case came before the Board of Veterans' Appeals (Board) 
from a June 1996 RO decision which declared an overpayment of 
the veteran's compensation benefits based on dependency 
benefits paid for his former wife, Betty.  This and other RO 
decisions collectively indicate that the period of the 
overpayment is January 1, 1980 to June 30, 1995.  The veteran 
has timely appealed the issue of whether such overpayment was 
properly created, and such issue is the subject of the 
present Board decision.

An October 1996 decision by the RO Committee on Waivers and 
Compromises denied waiver of recovery of the above noted 
overpayment, and the waiver question is the subject of the 
remand which follows the present Board decision.


FINDINGS OF FACT

1.  The veteran married Betty in March 1973.

2.  Effective in October 1973, the veteran's VA compensation 
rating for a service-connected disability was increased from 
30 percent to 60 percent, and he was also awarded additional 
dependency benefits for his wife, Betty.

3.  Dependency benefits for Betty continued to be paid until 
1996, when the veteran first informed the RO that he and 
Betty were divorced in November 1979.

4.  The RO thereafter retroactively adjusted the veteran's 
compensation award for the period of January 1, 1980 to June 
30, 1995, to remove entitlement to dependency benefits for 
Betty (dependency benefits for a subsequent wife were 
commenced as of July 1, 1995), and this resulted in an 
overpayment.

5.  The overpayment was not the result of sole administrative 
error by the VA.


CONCLUSION OF LAW

The veteran had no legal entitlement to dependency benefits 
for his former wife, Betty, for the period of January 1, 1980 
to June 30, 1995, and the overpayment of compensation 
benefits for this period was properly created.  38 U.S.C.A. 
§§ 1115, 5112 (West 1991); 38 C.F.R. §§ 3.500, 3.501 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded.  38 U.S.C.A. § 5107(a).  The Board is also 
satisfied that all relevant facts regarding this claim have 
been properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist.  Id.

A review of the record reveals that in September 1972 
service-connection and a 30 percent rating were established 
for aortic insufficiency, effective from March 1972 (when the 
veteran was released from active duty).  The veteran married 
Betty in March 1973.  In January 1974, the RO increased the 
compensation rating for the service-connected disability to 
60 percent, effective from October 1973, and the veteran was 
informed, in a February 1974 letter, that his compensation 
included additional payment for his dependents (including his 
spouse Betty).  The Board notes that at the time of that 
decision additional compensation was payable for dependents, 
including a spouse, if service-connected disability was 
evaluated as 50 percent or more (the law was later amended to 
provide such dependency benefits if the compensation rating 
was 30 percent or more).  38 U.S.C.A. § 1115.

In February 1996, the veteran submitted a VA Form 21-686c 
(Declaration of Status of Dependents) which indicated, for 
the first time, that he was married to somebody other than 
Betty.  Upon further inquiry by the RO, the veteran provided 
information, including a divorce decree, indicating he was 
divorced from Betty in November 1979.  

Based on this information, the RO, in a June 1996 action, 
retroactively reduced the veteran's VA disability 
compensation, effective January 1, 1980, to remove dependency 
benefits for the former wife, Betty.  The overpayment was in 
an original amount of $11,694.  Such amount was subsequently 
adjusted to reflect the veteran's entitlement to dependency 
benefits for a subsequent spouse as of July 1, 1995.  The 
period of the overpayment related to the former wife, Betty, 
is January 1, 1980 to June 30, 1995.

The veteran contends, in substance, that he informed the VA 
on several occasions in the past that he was divorced from 
Betty and that he was unaware that she continued to receive 
an apportioned share of his benefits after the divorce (the 
Board points out that in a June 1976 decision, the RO awarded 
Betty an apportioned share of the veteran's compensation, on 
her behalf and on behalf of the veteran's children, and the 
veteran was notified of this decision by a July 1976 letter).  
During a May 1997 hearing at the RO, the veteran testified 
that in September 1979 he notified the RO of his divorce 
(although the record shows he was not divorced until November 
1979).  In some of his other statements since 1996, the 
veteran claimed he informed the VA as many as 12 times over 
the years as to his divorce from Betty.  

The Board points out that in order to determine that the 
overpayment was not properly created, it must be established 
that the veteran was legally entitled to the benefits in 
question, or if there was no legal entitlement, then it must 
be shown that the VA was solely responsible for the veteran's 
erroneously paid benefits.  Sole administrative error 
connotes that the veteran neither had knowledge of nor should 
have been aware of the erroneous award.  Further, neither the 
veteran's actions nor his failure to act must have 
contributed to payment pursuant to the erroneous award.  
38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2).

There is no indication in the record that the RO was made 
aware of the veteran's November 1979 divorce until it 
received such information from him in February 1996.  The 
veteran's contentions that he earlier notified the VA of the 
divorce are unsubstantiated by the objective evidence of 
record.  The Board finds that prior to February 1996, the VA 
had never been put on even constructive notice that the 
veteran was divorced from Betty.  As such, payments made on 
behalf of Betty, as the veteran's dependent, subsequent to 
the 1979 divorce, were clearly not based solely on 
administrative error by the VA.  

Under 38 C.F.R. § 3.501(d)(1), the effective date of 
discontinuance of an award due to divorce prior to October 1, 
1982 will be the last day of the calendar year in which the 
divorce occurred.  As  the veteran was divorced from Betty in 
November 1979, the RO properly terminated the related 
dependency benefits at the end of 1979, and the veteran had 
no legal entitlement to such benefits during the period of 
January 1, 1980 to June 30, 1995.  The Board concludes that 
the associated overpayment was properly created.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  


ORDER

The claim, as to whether the overpayment was properly 
created, is denied.



REMAND

In an October 1996 decision, the RO denied a claim for waiver 
of recovery of the above discussed overpayment, and the 
veteran was informed of the adverse decision.  In November 
1996, he filed a notice of disagreement on the waiver issue.  
In September 1997, the RO sent the veteran a statement of the 
case on the waiver issue, and the cover letter of the 
document noted that to complete his appeal he should file a 
substantive appeal, on an enclosed VA Form 9, within 60 days.  
A review of the file shows no timely substantive appeal 
thereafter, although the waiver question is addressed in a 
January 1999 written presentation by the veteran's 
representative at the Board.

Controlling law and regulations provide that a proper appeal 
consists of a timely notice of disagreement in writing and, 
after a statement of the case has been furnished, a timely 
substantive appeal. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  
A notice of disagreement must be filed within a year of the 
veteran being sent notice of the adverse decision.  A 
substantive appeal must be filed within 60 days from the date 
of mailing of the statement of the case, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the initial determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.

While the veteran filed a timely notice of disagreement on 
the waiver issue, it appears he did not file a timely 
substantive appeal.  Without a timely substantive appeal, the 
Board has no jurisdiction to review the matter.  38 U.S.C.A. 
§§ 7104, 7108; Roy v. Brown, 5 Vet. App. 554, 556 (1993).  
The Board has the ultimate authority to determine its own 
jurisdiction, including whether an appeal is timely, but as a 
matter of due process the veteran should be given an 
opportunity to submit any additional evidence and argument on 
the question of the timeliness of the appeal on the waiver 
issue.  Marsh v. West, 11 Vet.App. 468 (1998); Bernard v. 
Brown, 4 Vet. App 384 (1993); VAOPGCPREC 9-99.

Accordingly, the waiver issue is remanded for the following 
action:

The RO should give the veteran an 
opportunity to submit evidence and 
argument of the question of whether he 
has filed a timely substantive appeal on 
the claim for waiver of recovery of the 
overpayment.  Thereafter, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case which addresses the 
timeliness issue, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals







